r




    Ron. L. D. Ransom
    Rxecutive Secretary
    Texas Real Eatate Commlsslon
    Austin, Texas            Opinion Bo. v-957
                             Re: The authority of Texas Real
                                 Estate Comialss~onto Issue
                                 a corrected llcenae with-
                                 out a new appllcatlonfee
                                 when a licenseelshame has
                                 been changed by marriage or
                                 by corporateamendment.
    Dear Mr. Ransom:
             Your letter of recent datb requests 'ouropinion
             * . . aa to whether or not It Is nec'es-
        sary &r neiireal estate licenses to be Issued
        vhen female holders thereof chmige their name
        by,marriage, and when corporationholders
        thereof change their name by corporateamend-
        ment.
             "Situation~(a).A real eatate dealer's
        license was Issued to a single female for the
        year 19(rgin her maiden name. Subsequent to
        said Issuance said single female'marrledand
        acquired the name of her husband. Said female'
        holder of said real estate dealer's liceus&
        h&isrequested that her said real estate dealer's
        license be cwged from her maiden name to her
        ptiesentmarried name.
             "Question.May this office issue~saidfe-
        male holder a corrected license, or should we
        require said Individual to make a neu appllca-
        tion for a real estate dealer's license for
        the remainder of the year 1949 and pay addltlon-
        al fee of $10.007
Hon. L. D. Rausom, Page 2 (v-957)


          "Situation (b). A Texas corporationwas
     Issued a real estate dealer's license in the
     name of said corporation,with a certain deal-
     gnated officer of said corporationas agent
     dealer, as required by law, for the year 1949.
     Subsequent to the Issuance of said real estate
     dealer's license said corporationduly amend-
     ed Its charter in the mode and manner requlr-
     ed by statute and, among other things, chang-
     ed Its corporatename. The officers,direc-
     tors and stockholderswere in no way affected
     by said amendment changing said name. Said cor-
     poration has requested this office to issue it
     a corrected real estate dealer's license for the
     remainder of the year 1949, showing its new cor-
     porate name and the same officer as Its agent
     dealer.
          "Question.May thla office Issue a cor-
     rected license to said corporation,showing Its
     corrected name, or should this office require
     said corporation,under its new name, to make
     application for a real estate dealer's license
     for the remainder of the year 1949, and pay an
     additional fee?
          "Comment. It is to be noted that the a-
     bove mentioned female has furnished us a certi-
     fled copg of her marriage certificate,which sub-
     stantiatesher marriage and change bf name and
     shows that she Is one and the same person who
     had a real estate dealer's license under her maid-
     en name while she was single.
          "It la fwther noted that said corporation
     referred to above has furnished this office with
     a certified copy of its amendment, changing Its
     corporatename, as approved and filed by the'
     Charter Division of the Office of S&cretary.of
     State, and that said corporation,under its new
     name, is one and the same corporationwhich held
     a real estate dealer's license for the year 1949
     under its corporate name prior to amendment,and
     that the officers, directors and properties of
     said corporationwere in no wag changed or affect-
     ed by said amendment which changed its corporate
     name."
Hon. L. D. Ransom, Page 3 (V-957)


          The object of a license Is to confer a right or
 power upon the licensee to,engage In the businass of a
 real eatate dealer. The authority of the Texas Real
 Estate Commlsslon to Issue such a license is found in
 Article 6573s Vernon's Civil Statutes, as amended. Un-
 less the applicant receives such a license he Is not per-
 mitted to engage In the business of a real estate deal.er.
 The certificate or license is merely evidence of this
"power or right of the individual or corporationto engage
 in such business. The right of the individual or corpora-
 tion to engage In the business of a real estate dealer
 Is conferred on him when he meets the qualificationsset
 forth In the statutes and receives the approval of the
 Commlasion. The mere certificateor llcenae is Issued
 by the Commission to reflect the fact that the applicant
 has met the eligibilityrequirementsof the statute and
 has received the approval of the Commission. The atat-
 ute authorizes just one fee and that is the fee~~l;sby
 the applicant at the time of'his application.
 suance of another certificateeither to the individual
 or to the corporationbecause a change In name does not,
 in the absence,of an authorizationstatute, justify the
 Commission In charging the same fee as Is authorized for
 the granting of the original privilege.
          NFees allowed a public officer are matters
      of strict law, depending upon the very provisions
      of the statute. They are not open to equitable
      construction,nor to any discretionaryaction on
      the part of the officials." Public Officers, 43
      Am. Jur. S 359, p. 149. Ro public officer is
      "permittedto collect fees unless the same are
                    and the amount thereof declared
      ~~"~~~' .!%~e v. Moore, 57 Tex. 307, 321 (1862).

                        SUMMARY

          The Texas Real Estate Commission Is not
      authorized to charge an additional application
      fee of persons or corporationswho are duly
      qusS,fiad holders of real estate dealers'
Hon. L. D. Ransom, Page 4 (V-957)


    licenses for the Issuance of an amended oerti-
    floate evidencinga valid change of name.
                           ,Yoursvery truly,




                                         Mvld Wuntch
                                            Assistant
Ixf:gl